NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                        MAR 9 2022
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

FIDEL LOPEZ-MORALES,                               No.   20-72289

                   Petitioner,                     Agency No. A077-312-056

     v.
                                                   MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                 Submitted March 7, 2022**
                                     Portland, Oregon

Before: GRABER and VANDYKE, Circuit Judges, and REISS,*** District Judge.

          Petitioner Fidel Lopez-Morales petitions for review of a decision of the Board

of Immigration Appeals (“BIA”) affirming the order of an Immigration Judge

denying his application for asylum, withholding of removal, and protection under


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
***
  The Honorable Christina Reiss, United States District Judge for the District of
Vermont, sitting by designation.
the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition.

      “We review the denial of asylum, withholding of removal and CAT claims for

substantial evidence.” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019). “Under this standard, we must uphold the agency determination unless the

evidence compels a contrary conclusion.” Id. (citing INS v. Elias-Zacarias, 502 U.S.

478, 481 & n.1 (1992)). Where, as here, a petitioner admits to not suffering past

persecution, he “must establish a well-founded fear of future persecution . . . .” Id.

at 1029. A petitioner “does not have a well-founded fear of persecution if [he] could

avoid persecution by relocating to another part of [his] country of

nationality . . . [and] under all the circumstances it would be reasonable to expect

[him] to do so.” 8 C.F.R. § 1208.13(b)(2)(ii).

      Petitioner claims that if he returns Mexico, the person responsible for his

brother’s death will find and harm him even if he relocates. But Petitioner testified

that he has never been personally threatened or harmed. And though his family

received several anonymous death threats, according to Petitioner, the threats were

in response to his family pursuing a police investigation into his brother’s death. But

Petitioner had nothing to do with pursuing the investigation, and his family has not

contacted the police since filing a report in 2016. In fact, there is no evidence that

the person responsible for his brother’s death has any interest whatsoever in


                                          2
Petitioner, and his family members in Mexico remain unharmed. See Santos-Lemus

v. Mukasey, 542 F.3d 738, 743 (9th Cir. 2008) (“[A] family member’s continuing

safety is an even more persuasive factor in considering a petitioner’s well-founded

fear.”), abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081

(9th Cir. 2013). The record evidence does not compel reversal of the agency’s

internal relocation finding. See Duran-Rodriguez, 918 F.3d at 1028.

      To qualify for withholding of removal, Petitioner must satisfy a more stringent

standard and demonstrate that it is “more likely than not” he would be persecuted on

account of a protected ground if returned to Mexico. 8 C.F.R. § 1208.16(b)(2).

Because he has not established eligibility for asylum, “he necessarily fails to satisfy

the more stringent standard for withholding of removal.” Mansour v. Ashcroft, 390

F.3d 667, 673 (9th Cir. 2004).

      Finally, to qualify for relief under CAT, Petitioner must demonstrate “that it

is more likely than not that he . . . would be tortured if removed” to Mexico. 8 C.F.R.

§ 1208.16(c)(2). Petitioner has never been threatened or harmed, let alone tortured.

Nor has Petitioner provided any evidence that it is more likely than not he will be

subjected to torture upon returning to Mexico. Substantial evidence thus supports

the BIA’s CAT determination. See Duran-Rodriguez, 918 F.3d at 1028.

   PETITION DENIED.




                                          3